MEMORANDUM OPINION
                                       No. 04-11-00377-CR

                                          Melissa RIOS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2008CR0931B
                          Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: December 7, 2011

DISMISSED

           Appellant has filed a motion to withdraw her appeal. The motion is signed by both

appellant and her attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and

dismiss this appeal. See id.

                                                            PER CURIAM


DO NOT PUBLISH